Title: Charles Adams to John Quincy Adams, 21 October 1790
From: Adams, Charles
To: Adams, John Quincy


My Dear Brother
New York October 21 1790
Upon my return from Law Society this evening I found my father in my room with a letter in his hand from you to me. He asked me to see what you had written concerning your downfall. Upon opening the letter I soon found what he alluded to, but could find no marks of any downfall That you should have been somewhat confused upon your first exertion was by no means a matter of astonishment to any of us The person who is unintimidated upon such occasions has not the common feelings of human nature. There is a pride a respect required by the auditors which makes a little confusion rather pleasing than disagreeable. I think that an harangue of fifteen minutes is by no means despicable for a first essay. Your father was quite consoled when he heard my letter for that written to Mamma which he had previously read had led him to suppose you had failed and suffered A Vox faucibus hasit in reality. And pray how did your opponent acquit himself? I dare say well, for I think he has more command of himself than you have. Johnson in his Rambler has an excellent paper upon the nature and remedies of bashfulness a paper which will aford great consolation to those who labor under any difficulty of this kind. Number 159 Saturday September 24 1751. This man certainly saw more of human nature than any other. I am delighted with his sentiments upon moral subjects. Your caution concerning postage will probably not be wanted as I am determined with the advise and consent of the Counsel to spend the three winter months in Philadelphia where I shall be under my master’s care and direction. Our City seems to be quite in a lethargy since the removal of Congress, I hope we shall soon awake from this torpor. Perhaps there is no place of its bigness in the world in which so few of the inhabitants care any thing about politics. They seem to be wholly swallowed up by their business and can allow no time for recreations of this kind. The party in Boston against Mr Ames appear to have blown their blast in the newspapers, and cut but a poor figure at the election even the enemies to justice are not so numerous in Boston as some supposed. I imagine your intelligence concerning so great a change in the Representation must have been premature as by the return of the votes I find most of the former members are again elected. I suppose Grouts oration upon salt secured his election as Parkers blackguard treatment of the Senate did his in Virginia It is very strange that his conduct in that respect should have been made use of by him as an argument to his electors for his second admision into the legislature. I cannot conclude without wishing you could persuade yourself to take the world a little more fair and easy I am confident you raise hills in your imagination more difficult to ascend than you will in reality find them May you have great fortitude and a more peaceful mind is the wish of your brother
Charles Adams
